 

Exhibit 10.29



 



SEPARATION AGREEMENT

 

This Separation Agreement (this "Agreement") is made as of the 13th day of
December, 2013, between Enzon Pharmaceuticals, Inc., a Delaware corporation,
with offices in Piscataway, New Jersey (the "Company"), and George W. Hebard III
(the "Executive").

 

BACKGROUND

 

A. This Agreement constitutes the agreement between the Company and the
Executive concerning the Executive's separation from employment with the
Company.

 

B. The Company desires to ensure that it can rely on the continued services of
the Executive to assist with a transition in the business of the Company, in
order to avoid potentially material liabilities, obligations or losses that
might arise from such transition if the Company is not able to rely on employees
who have experience with the operations of the Company.

 

 

TERMS

 

In consideration of the foregoing premises and for other good and valuable
consideration, the Company and Executive agree as follows:

 

l. Term of Agreement. The term of this Agreement (the "Term") shall commence on
the date hereof as first written above and shall continue through the Separation
Date. The term “Separation Date” means December 31, 2013.

 

2. Continuation of Employment. During the Term, the Executive’s employment shall
continue on substantially the same terms and conditions as are in effect on the
date hereof, subject to changes, if any, required by law. The Executive’s
employment shall terminate on the Separation Date.

 

3. Payments and Benefits Upon Termination.

 

(a) Subject to the continued employment of the Executive through the Separation
Date, the Company shall:

 

(i) pay to the Executive his regular salary through the Separation Date, and any
earned and unused compensated time off, payable in one lump sum payment on the
next regular payday following the Separation Date; and

 

(ii) so long as the Executive continues to provide consulting services for the
Company cause each outstanding and unvested equity-based compensation award
granted to the Executive in his role as Interim Principal Executive Officer to
continue to vest in accordance with its terms. Vesting will cease if the
Executive informs the Board of Directors (the “Board”) prior to the applicable
vesting date that he is no longer able or willing to provide such services or if
the Board informs the Executive prior to the applicable vesting date that his
consulting services are no longer required. For the avoidance of doubt,
Executive acknowledges that all equity grants made to him as a director have
been cancelled.

 



 

 

 

4. General Release. In consideration of the benefits Executive will receive
under this Agreement, to which Executive would not otherwise be entitled,
Executive hereby releases and discharges Company, from any and all claims and/or
causes of action, known and unknown, which Executive may have or could claim to
have against the Company up to and including the date of signing this Agreement.
This general release includes, but is not limited to, all claims arising from or
during Executive’s employment or as a result of the end of Executive’s
employment and all claims arising under federal, state or local laws prohibiting
employment discrimination and/or harassment based upon age, race, sex, religion,
handicap, national origin, sexual orientation, veteran status, or any other
protected characteristic, including but not limited to any and all claims
arising under Title VII of the Civil Rights Act of 1964 and 1991, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act of
1974, the Americans with Disabilities Act, the Rehabilitation Act, the Equal Pay
Act, the Family and Medical Leave Act, the Fair Labor Standard Act, the
Sarbanes-Oxley Act, the Health Insurance Portability and Accountability Act, the
New Jersey Law Against Discrimination, the New Jersey Conscientious Employee
Protection Act, the New Jersey Family Leave Act, New Jersey Paid Leave Insurance
Act, any applicable state wage and hour laws, and/or any other state, federal,
or municipal employment discrimination statutes (including but not limited to
claims based on age, sex, attainment of benefit plan rights, race, national
origin, religion, handicap, sexual orientation, sexual harassment, marital
status, retaliation, and veteran status), and/or any other federal, state, or
local statute, law, ordinance, or regulation and/or pursuant to any other theory
whatsoever, including but not limited to claims related to breach of implied or
express employment contracts, breach of the implied covenant of good faith and
fair dealing, defamation, wrongful discharge, constructive discharge, negligence
of any kind, intentional infliction of emotional distress, whistleblowing,
estoppel or detrimental reliance, public policy, constitutional or tort claims,
violation of the penal statutes and common law claims, or pursuant to any other
theory or claim whatsoever, arising out of or related to employment with the
Company and/or any other occurrence from the beginning of time to the date of
this Agreement, whether presently asserted or otherwise. This Agreement
specifically includes any and all claims, demands, obligations, and/or causes of
action for damages or penalties relating to or in any way connected with the
matters referred to herein, whether or not now known or suspected to exist, and
whether or not specifically or particularly described or referred to herein.
Executive expressly waives any right or claim of right to assert hereafter that
any claim, demand, obligation, damage, liability and/or cause of action has,
through ignorance, oversight or error, been omitted from the terms of this
Agreement. Executive represents that he has not heretofore assigned or
transferred, or purported to assign or transfer, to any person or entity, any
claim, known or unknown to exist, or any portion thereof or interest therein,
which such person has or may have had against the Company. This Agreement and
release does not, however, require Executive to waive the right to file a charge
with or participate before the Equal Employment Opportunity Commission,
provided, however, that Executive gives up the right to recover damages and
attorneys' fees from such a proceeding. Nor does this Agreement and Release
require Executive to waive vested rights, if any, to pension, retiree, health or
similar benefits under the Company's existing plans or Executive’s right to
enforce this Agreement. Executive specifically acknowledges that he does not
have any vested rights to any such pension, retiree, health or similar benefit
other than rights as a participant in the Company’s terminated 401K defined
contribution retirement plan and as an eligible employee in the Company’s health
care plan. Unless otherwise prohibited by law, Executive agrees that should
Executive file a lawsuit in court which is found to be barred in whole or part
by this Agreement, Executive will pay back to the Company any and all sums paid
by the Company to Executive or on Executive’s behalf pursuant to this Agreement
and Executive will pay the legal fees incurred by the Company in defending those
claims found to be barred.

 



 

 

 

5. Provision of Consulting Services. Executive agrees to continue to serve as
Principal Executive Officer and to render to the Company following the
Separation Date such reasonable consulting services as the Company may from time
to time reasonably request. In consideration of such services, Company agrees to
pay to Executive a fee of $250 per hour for each hour or portion of an hour
worked. The Company agrees to reimburse Executive for his reasonable expenses
incurred in connection with his performance of services hereunder, provided that
any such expense in excess of one thousand dollars ($1,000) must be pre-approved
by the Company. Executive agrees to retain and provide the Company with evidence
of his performance of services and any such expenses reasonably acceptable to
the Company as a condition to his entitlement to any compensation hereunder. For
the avoidance of doubt, the provisions in this paragraph 5 can be terminated by
the Company or the Executive at any time, for any reason.

 

6. Indemnification and Insurance. The Company shall indemnify Executive and hold
him harmless from and against any claim, liability and expense (including,
without limitation, reasonable attorney fees) made against or incurred by him by
any third party (excluding the Company and its affiliates) in connection with
his employment by or consulting services to the Company. Such indemnification
shall be provided in a manner and to an extent that is not less favorable to the
Executive as the indemnification protection that is afforded by the Company to
any other officer of comparable title and that is consistent with industry
custom and standards.

 

7. Section 409A.

 

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of Executive's separation from service within the meaning of Section 409A of the
Code, the Company determines that Executive is a "specified employee" within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that the Executive becomes entitled to under this Agreement on
account of the Executive's separation from service would be considered deferred
compensation subject to the 20 percent additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (A) six months and
one day after the Executive's separation from service, or (B) Executive's death.
It is the intention of the parties that none of the payments provided herein be
considered deferred compensation subject to such tax.

 



 

 

 

(b) To the extent that any payment or benefit described in this Agreement
constitutes "non-qualified deferred compensation" under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon Executive's
termination of employment, then such payments or benefits shall be payable only
upon the Executive's "separation from service." The determination of whether and
when a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).

 

(c) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(d) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of such Section.

 

8. Miscellaneous.

 

(a) No Funding. Nothing contained in this Agreement or otherwise shall require
the Company to segregate, earmark or otherwise set aside any funds or other
assets to provide for any payments required to be made under this Agreement, and
the rights of Executive to any benefits hereunder shall be solely those of a
general, unsecured creditor of the Company.

 

(b) Beneficiaries. In the event of Executive's death, any amount or benefit
payable or distributable to Executive pursuant to this Agreement shall be paid
to the beneficiary designated by Executive for such purpose in the last written
instrument received by the Company prior to Executive's death, if any, or, if no
beneficiary has been designated, to Executive's estate, but such designation
shall not be deemed to supersede any beneficiary designation under any benefit
plan of the Company.

 

(c) Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof and supersedes any
prior understandings, agreements or representations, written or oral, relating
to the subject matter hereof. Executive acknowledges that he is not a party to
any employment agreement, equity award agreement or compensation plan other than
as specifically referenced in this Agreement and that he is not entitled to any
compensation or other payments other than as specifically referenced herein.

 

 

 

 

 



(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which will be an original and all of which taken together shall constitute
one and the same agreement, and any party hereto may execute this Agreement by
signing any such counterpart.

 

(e) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provision of this Agreement will not be affected or
impaired thereby.

 

(f) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the patiies hereto and their respective heirs, personal
representatives and, to the extent pem1itted by Section 7(g), successors and
assigns. The Company will require its successors to expressly assume its
obligations under this Agreement.

 

(g) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable (including
by operation of law) by either party without the prior written consent of the
other party to this Agreement.

 

(h) Modification, Amendment, Waiver or Termination. No provision of this
Agreement may be modified, amended, waived or terminated except by an instrument
in writing signed by the parties to this Agreement. No course of dealing between
the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement. No delay on the part of the Company in exercising any right hereunder
shall operate as a waiver of such right. No waiver, express or implied, by the
Company of any right or any breach by Executive shall constitute a waiver of any
other right or breach by Executive.

 

(i) Notices. All notices, consents, requests, instructions, approvals or other
communications provided for herein shall be in writing and delivered by personal
delivery, overnight courier, mail, electronic facsimile or e-mail addressed to
the receiving party at the address set forth herein. All such communications
shall be effective when received.

 

Address for the Executive:

 

[ADDRESS]

[E-MAIL ADDRESS]

 

Address for the Company:

 

Enzon Pharmaceuticals, Inc.

Attn: Jonathan Christodoro

[E-MAIL ADDRESS]

 

 

 

 

 



Any party may change the address set forth above by notice to each other party
given as provided herein.

 

(j) Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 

(k) Governing Law. ALL MATTERS RELATING TO THE INTERPRETATION, CONSTRUCTION,
VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE FILED IN THE STATE OF NEW
YORK, COUNTY OF NEW YORK GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PROVISIONS THEREOF.

 

 

(l) Third-Party Benefit. Nothing in this Agreement, express or implied, is
intended to confer upon any third party any rights, remedies, obligations or
liabilities of any nature whatsoever.

 

(m) Withholding Taxes. The Company may withhold from any benefits payable under
this Agreement or any other agreement all federal, state, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.

 

(n) No Right to Continued Employment. Executive understands that this Agreement
is not an employment contract and nothing contained herein creates any right to
continuous employment with the Company, or to employment by the Company for any
specified period of time.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 



  ENZON PHARMACEUTICALS, INC.           /s/ Richard L. Feinstein   By: Richard
L. Feinstein               /s/ George W. Hebard III   George W. Hebard III



 

 



 



